                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE. WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,,

          Plaintiff,                                              AMENDED ORDER
    V.

 KIMBERLY HARRISON,                                                   l 8-cr-105-jdp

          Defendant.


         Defendant IGmberly Harrison pleaded guilty to one count of filing false tax returns in

violation of 26 U.S.C. § 7260(2). She was sentenced on August 14, 2019 to a 21-month term

of imprisonment. After an extension of her voluntaiy surrender date, defendant was ordered to

report to FMC-Carswell on Janua1y 24, 2020.

         Defendant suffered a heart attack on January 18, 2020. Through counsel, defendant

moved to stay her surrender date, pending a determination of her medical status. Dkt. 115.

Defendant provided medical records ,vith her motion. Dkt. 115-1, which the court maintains

under seal. The court granted the motion to stay the surrender date. Dkt. 120.

         The court will need information about defendant's medical condition to determine an

appropriate surrender date, and the Bureau of Prisons will need this information to determine

an appropriate facility. Accordingly, I will ask the U.S. Probation Office in the Western District

of Wisconsin to communicate with defendant's medical care providers at Beloit Health

Systems, including Beloit Hospital, Beloit Clinics, and any other medical provider that Ms.

Harrison may see pertaining to her recent health related issues/heart attack, and I will order

her medical care providers to provide this inforn1ation.




                                                l
       IT IS ORDERED that Beloit Health Systems, including Beloit Hospital, Beloit Clinics,

and any other medical provider that Ms. Harrison may see pertaining to her recent health

related issues/heart attack, are to disclose, either verbally or in writing, details of Kimberly

Harrison's medical condition and prognosis to probation officers with the U.S. Probation

Office for the Western District of Wisconsin. All health care information provided under this

order will be kept confidential and provided to the court under seal.

       Entered: January 30, 2020.


                                            BY THE COURT:



                                                ESD. PETERSON
                                            District Judge




                                               2
